DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "an error between the modeled value of the one of the plurality of sets of data points" in lines 13-14 which does not make clear what other value is compared with the modeled value to determine an error. The meaning of the term is not clear from the claims or specification.  
Claim 15 recites the limitation "an error between the modeled value of the one of the plurality of sets of data points" in lines 6-7 which does not make clear what other value is compared with the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 (hereinafter Sayyarrodsari) in view of Lahiri et al., US Patent Pub. US 20140365195 A1 (hereinafter Lahiri).

Claim 1
Sayyarrodsari teaches an industrial automation system, comprising: an automation device (Sayyarrodsari, Para [0027] - - An industrial automation system with an automation device.); a plurality of sensors configured to monitor a plurality of properties associated with the automation device, wherein each sensor of the plurality of sensors is configured to acquire a set of data points associated with a respective property of the plurality of properties (Sayyarrodsari, Para [0046], [0056] - - A plurality of sensors collecting process data/”set of data points” associated with a respective operational parameter/”property” of one of multiple operational parameters/”plurality of properties”.); and a control system communicatively coupled to the plurality of sensors (Sayyarrodsari, Para [0046], [0056] - - A controller/”control system” coupled to ), wherein the control system comprises a first module of a plurality of modules (Sayyarrodsari, Para [0047] - - Control system includes a plurality of controllers/modules.) configured to: receive a plurality of sets of data points acquired by the plurality of sensors (Sayyarrodsari, Para [0046], [0056] - - Receiving a plurality of process data/”sets of data points” acquired by multiple sensors.); determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points and a model (Sayyarrodsari, Para [0118] - - Determine an expected/modeled value of a target variable based on selected process data/”a portion of the plurality of sets of data points” and a process model.); determine whether an error between the modeled value of the one of the plurality of sets of data points is greater than a first threshold. (Sayyarrodsari, Para [0093-94] - - Determine if an error between an expected operational state/”modeled value” based on the analyzed process data/”set of data points” and the actual operational state is greater than an error/first threshold.) 
	But Sayyarrodsari fails to specify retrain the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold.
However Lahiri teaches retraining a model associated with the operating data points in response to the error being greater than a threshold. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data in response to an error percentage being greater than a threshold value.)
 are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, and incorporating the retraining of a model with recent operating data when an error value exceeds a threshold, as taught by Lahiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).

Claim 10
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
	The combination of Sayyarrodsari and Lahiri further teaches each data point of the portion of the plurality of sets of data points is characterized as a first type of data point for modeling the target variable. (Sayyarrodsari, [0028] - - Each data point in the process data is related to inputs or outputs related to data sources relating to data indicative of operation of an industrial automation process/”characterized as a first type of data point”, such as disturbance variables, constraints on operation, or operational parameters that are used by the model to determine an expected value of a target variable.)

Claim 15
 teaches a non-transitory computer-readable medium comprising computer-executable instructions (Sayyarrodsari, Para [0007] - - A non-transitory, computer-readable medium that store instructions executable by a processor in an industrial automation system.) that, when executed, are configured to cause a processor to: receive a plurality of sets of data points acquired by a plurality of sensors (Sayyarrodsari, Para [0046], [0056] - - Receiving a plurality of process data/”sets of data points” acquired by multiple sensors.); determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points and a model (Sayyarrodsari, Para [0118] - - Determine an expected/modeled value of a target variable based on selected process data/”a portion of the plurality of sets of data points” and a process model.); determine whether an error between the modeled value of the one of the plurality of sets of data points is greater than a first threshold. (Sayyarrodsari, Para [0093-94] - - Determine if an error between an expected operational state/”modeled value” based on the analyzed process data/”set of data points” and the actual operational state is greater than an error/first threshold.)
But Sayyarrodsari fails to specify retrain the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold.
However Lahiri teaches retraining a model associated with the operating data points in response to the error being greater than a threshold. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data in response to an error percentage being greater than a threshold value.)
Sayyarrodsari and Lahiri are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process monitoring and diagnostics system, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).


Claims 2-6, 8-9, 11-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 (hereinafter Sayyarrodsari) in view of Lahiri et al., US Patent Pub. US 20140365195 A1 (hereinafter Lahiri) as applied to Claims 1, 7, 10 and 15 above, and in further view of Kaushal et al., US Patent Pub. US 20070061652 A1 (hereinafter Kaushal).

Claim 2
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
Lahiri further teaches retraining a model associated with the operating data points in response to the error being greater than a threshold. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data in response to an error percentage being greater than a threshold value.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating the retraining of a model with recent operating data when an error value exceeds a threshold, as taught by Lahiri.  
 (Para [0191]).
But the combination of Sayyarrodsari and Lahiri fails to specify retrain the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold and less than a second threshold.
However Kaushal teaches modifying rules used by the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold and less than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/retraining BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold and less than a second threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on  (Para [0003]).

Claim 3
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari and Lahiri fails to specify adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold.
However Kaushal teaches adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/adjusting BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on  (Para [0003]).

Claim 4
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari and Lahiri fails to specify adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold and less than a third threshold.
However Kaushal teaches adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold and less than a third threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/adjusting BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold and less than a third threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on  (Para [0003]).

Claim 5
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari and Lahiri fails to specify recreate the model based on the plurality of sets of data points in response to the error being greater than the third threshold.
However Kaushal teaches recreate the model based on the plurality of sets of data points in response to the error being greater than the third threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreating BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a third threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 6
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari and Lahiri fails to specify recreate the model based on the plurality of sets of data points in response to the error being greater than a second threshold.
However Kaushal teaches recreate the model based on the plurality of sets of data points in response to the error being greater than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreate BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 7
 teaches a method for operating an industrial automation system, comprising: receiving, via a first module of a plurality of modules in a control system (Sayyarrodsari, Para [0047] - - Control system includes a plurality of controllers/modules.), an indication that an error between a measurement associated with a target variable that corresponds with at least a portion of the industrial automation system and a modeled value for the target variable (Sayyarrodsari, Para [0093-94] - - Receive data from sensors that indicates if there is an error between an expected operational state/”modeled value” of a target variable based on the analyzed process data and the actual operational state.); determining, via the first module, whether the error is within a first range of values. (Lahiri, Para [0191] - - A controller/module determines if an error percentage is greater than a threshold/”within a first range” value.)
But Sayyarrodsari fails to specify retraining, via the first module, a model used to generate the modeled value for the target variable based on a portion of a plurality of sets of data points acquired via a plurality of sensors disposed in the industrial automation system in response to the error being within the first range of values.
However Lahiri teaches retraining, via the first module, a model used to generate the modeled value for the target variable based on a portion of a plurality of sets of data points acquired via a plurality of sensors disposed in the industrial automation system in response to the error being within the first range of values. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data obtained from a plurality of sensors, in response to an error percentage being greater than a threshold/”within a first range” value.)
Sayyarrodsari and Lahiri are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process monitoring and diagnostics system, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).

Claim 8
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
Sayyarrodsari further teaches receiving one or more parameters associated with the target variable, wherein the model is configured to control the target variable with respect to the one or more parameters. (Sayyarrodsari, Para [0118] - - The process model determines an expected/modeled value of a target variable based on selected process data/”parameters associated with the target variable” to control the target variable.)
But the combination of Sayyarrodsari and Lahiri fails to specify modifying one or more functions associated with the model in response to the error being within a second range of values different from the first range of values.
However Kaushal teaches modifying one or more functions associated with the model in response to the error being within a second range of values different from the first range of values. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying BIST rules and selecting an associated model using data based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold/”within a 
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 9
The combination of Sayyarrodsari, Lahiri, and Kaushal teaches all the limitations of the base claims as outlined above.  
Kaushal further teaches the second range of values is greater than each of the first range of values. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying BIST rules and selecting an associated model using data based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold/”within a second range of values” that is greater than the data that indicates a condition that is below/”within a first range of values” the first threshold.)

One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 11
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari and Lahiri fails to specify recreating the model based on the plurality of sets of data points in response to the error being greater than a threshold.
However Kaushal teaches recreating the model based on the plurality of sets of data points in response to the error being greater than a threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreating BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a third threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as 
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 12
The combination of Sayyarrodsari, Lahiri, and Kaushal teaches all the limitations of the base claims as outlined above.  
Kaushal further teaches modifying one or more functions associated with the model in response to the error being: within a second range of values greater from the first range of values; and less than the threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreating BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold/”within a second range” greater than a values below the first threshold/”a first range of values”, and less than a third threshold/”the threshold”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
 (Para [0003]).

Claim 16
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
Lahiri further teaches retraining a model associated with the operating data points in response to the error being greater than a threshold. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data in response to an error percentage being greater than a threshold value.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating the retraining of a model with recent operating data when an error value exceeds a threshold, as taught by Lahiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).
But the combination of Sayyarrodsari and Lahiri fails to specify retrain the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold and less than a second threshold.
 the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold and less than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/retraining BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold and less than a second threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 17
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
 fails to specify adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold.
However Kaushal teaches adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/adjusting BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 18
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
 fails to specify adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold and less than a third threshold.
However Kaushal teaches adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold and less than a third threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/adjusting BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold and less than a third threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 19
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
 fails to specify recreate the model based on the plurality of sets of data points in response to the error being greater than the third threshold.
However Kaushal teaches recreate the model based on the plurality of sets of data points in response to the error being greater than the third threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreating BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a third threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 20
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari and Lahiri fails to specify recreate the model based on the plurality of sets of data points in response to the error being greater than a second threshold.
recreate the model based on the plurality of sets of data points in response to the error being greater than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreate BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold.)
Sayyarrodsari, Lahiri, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 (hereinafter Sayyarrodsari) in view of Lahiri et al., US Patent Pub. US 20140365195 A1 (hereinafter Lahiri) as applied to Claims 1, 7, 10 and 15 above, in view of Kaushal et al., US Patent Pub. US 20070061652 A1 (hereinafter Kaushal) as applied to Claims 2-6, 8-9, 11-12, and 16-20 above, and in further view of Ramanath et al., US Patent Pub. US 20190018722 A1 (hereinafter Ramanath).

Claim 13
The combination of Sayyarrodsari, Lahiri, and Kaushal teaches all the limitations of the base claims as outlined above.  
	But the combination of Sayyarrodsari, Lahiri, and Kaushal fails to specify determining one or more relationships between each data point of the plurality of sets of data points.
However Ramanath teaches determining one or more relationships between each data point of the plurality of sets of data points. (Ramanath, Para [0040] - - Determining a correlation/relationship between a data point in a sensor dataset/”plurality of sets of data points”.)
Sayyarrodsari, Lahiri, Kaushal, and Ramanath are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Kaushal, and further incorporating determining a correlation/relationship between a data point in a sensor dataset, as taught by Ramanath.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect a deviation in sensor data by determining a correlation/relationship between a data point in a sensor dataset, as suggested by Ramanath (Abstract).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 (hereinafter Sayyarrodsari) in view of Lahiri et al., US Patent Pub. US 20140365195 A1 (hereinafter Lahiri) as applied to Claims 1, 7, 10 and 15 above, and in further view of Ramanath et al., US Patent Pub. US 20190018722 A1 (hereinafter Ramanath).

Claim 14
The combination of Sayyarrodsari and Lahiri teaches all the limitations of the base claims as outlined above.  
	But the combination of Sayyarrodsari and Lahiri fails to specify the model comprises a best fit function based on the portion of a plurality of sets of data points.
However Ramanath teaches the model comprises a best fit function based on the portion of a plurality of sets of data points. (Ramanath, Para [0028] - - A best fit model based on a sensor dataset/”plurality of sets of data points”.)
Sayyarrodsari, Lahiri, and Ramanath are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating determining a correlation/relationship between a data point in a sensor dataset, as taught by Ramanath.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect a deviation in sensor data by determining a correlation/relationship between a data point in a sensor dataset, as suggested by Ramanath (Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cella et al., US Patent Pub. US 20180210425 A1 relates to claims 1, 7, 10, 13-14, and 15 regarding system models for process monitoring using error determination and comparison to threshold values, data correlation, and using best fit modeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119